Citation Nr: 1043115	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  05-14 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral 
hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent 
for cervical disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from June 1978 to June 1998.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
It appears that jurisdiction over the case was subsequently 
transferred to the Detroit, Michigan RO.

This case was previously before the Board in June 2007 and May 
2009 and Remanded for additional development and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his service-connected hearing loss and 
cervical disc disease are more disabling than the current 
disability ratings reflect.  

Review of the claims folder reveals that Veteran has not been 
afforded VA examinations since 2003.  Since there may have been 
significant changes in his service-connected hearing loss and 
cervical disc disease disabilities, more contemporaneous medical 
examinations are needed, particularly, given the passage of time 
since his last VA examinations.  See e.g. Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) [where record does not adequately reveal 
current state of claimant's disability, fulfillment of duty to 
assist requires contemporaneous medical examination, particularly 
if there is no additional medical evidence which adequately 
addresses the level of impairment since previous examination].  
See also Green, supra (VA has a duty to provide the veteran with 
a thorough and contemporaneous medical examination) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered "contemporaneous").  

The examinations should include a review of the Veteran's claims 
file and past clinical history, with particular attention to the 
severity of present symptomatology, as well as any significant 
pertinent interval medical history since his examinations in 
2003.  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.    The Veteran should undergo a VA 
examination to determine the current 
severity of his service connected hearing 
loss.  Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  All tests 
indicated are to be conducted at this time, 
and all findings should be reported in 
detail.  

a) The audiologist should provide 
numeric interpretation of any hearing 
tests/audiograms conducted.  He/she 
should also set forth numeric values 
for each of the pure tone thresholds 
at 1000, 2000, 3000, and 4000 Hertz; 
and then provide the average pure tone 
threshold for these four frequencies.  
The reported numeric values and speech 
recognition scores (Maryland CNC test) 
must be in conformity with the 
requirements of 38 C.F.R. § 4.85.

2.  The Veteran should also undergo VA 
examination of his cervical spine by an 
appropriate physician.  All indicated tests 
and studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The claims folder should be 
given to the examiner for review in 
conjunction with the examination.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  If the benefits sought on 
appeal remain denied, furnish the Veteran 
and his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

